TDCJ Offender Details
                                                                            £#D?2>"°(               Pa§elof2
                                                                      TDCJ Home              New Offender Search
   \mBBB^mmkamtmM*                                              s»

 Offender Information Details
     Return to Search list




 SID Number:                                   03978140

 TDCJ Number:                                  00634626

 Name:                                         FISHER.GERRY LOUIS

 Race:                                         B

 Gender:                                       M

 DOB:                                          1960-03-16

 Maximum Sentence Date:                        2037-01-07

 Current Facility:                             COFFIELD

 Projected Release Date:                       2023-01-23

 Parole Eligibility Date:                      2015-08-15

 Offender Visitation Eligible:                 YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                      Offender is not scheduled for release at this time.

 Scheduled Release Type:                      Will be determined when release date is scheduled.

 Scheduled.Release Location:                  Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
    Offense                      Sentence                                   Sentence (YY-
                  Offense                       County       Case No.
     Date                          Date                                       MM-DD)

                   DEL C/S                                  91-12-01438-
   1991-09-1.2                   1992-05-22   MONTGOMERY                          35-00-00
                  COCAINE                                        CR




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=03978140                     4/2/2015